Citation Nr: 0404496	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran and his wife 
testified before the Board at a hearing in St. Louis in 
September 2002.  A copy of the transcript of the hearing has 
been provided to the veteran and his representative; the 
parties have not moved for correction of the transcript.  

For reasons discussed hereinafter, the case is remanded to 
the RO via the Appeals Management Center, in Washington, DC.  
The veteran will be notified by VA as to any and all further 
action  required on his part. 


REMAND

The veteran seeks an increased evaluation for his PTSD.  For 
the following reasons, additional development is necessary 
before the Board decides this claim.

In his testimony at the RO before the undersigned in 
September 2002, the veteran referred to relevant medical 
evidence that is outstanding and needs to be secured.  This 
evidence consists of records of the veteran's recent 
treatment at the VA Medical Center in Kansas City, Missouri.  
During his hearing, the veteran also indicated that he had 
been seeing a doctor at this facility since 1997, and spoke 
or visited with her once monthly.  Records of this treatment 
also appear to be pertinent to the veteran's claim and should 
be requested before a final decision is reached on the 
appeal.  





Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminated the need for a claimant to submit a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002).  VA must ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, VA has not yet 
satisfied its duty to assist the veteran in developing his 
claim.  VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  

In this case, the Board concludes such an examination is 
necessary.  The veteran was afforded a VA examination in 
March 1999, but the veteran has testified, in essence, that 
his personality clashed with that of the examiner and the 
veteran's responses did not portray accurately the severity 
of his psychiatric symptomatology.  Moreover, in the report 
of the VA examination, the examiner allegedly reported facts 
about the veteran, which the veteran never relayed to the 
examiner.  Based on the veteran's assertions and the nature 
of his disability, another VA examination with benefit of 
additional medical records described by the veteran would be 
helpful.  

Also, it is uncertain from review of the claims folder 
whether there may be another issue on appeal.  The veteran 
initially appealed the RO's December 1997 rating decision 
granting service connection for scar and residuals of 
shrapnel wound to left occiput, to include chronic headaches.  
Thereafter, in a rating decision dated April 1999, the RO 
recharacterized the disability to include trigeminal 
neuropathy and assigned that disability an evaluation of 30 
percent.  In a supplemental statement of the case issued in 
April 1999, the RO informed the veteran that the increase was 
considered to be a partial grant of the benefit sought and 
that if the veteran wished to withdraw his appeal, he should 
notify the RO.  In a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in June 1999, the veteran responded by 
thanking VA for granting service connection for the scar and 
residuals of shrapnel damage and made assertions relevant to 
his claim for an increased evaluation for PTSD.  The RO 
construed this written statement as a withdrawal of the 
veteran's claim for an increased evaluation for residuals of 
a shrapnel wound.  The Board is unclear whether the veteran 
intended his written statement to be construed as such.  The 
remand will afford an opportunity to clarify this matter.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran and his representative 
should be asked veteran to clarify 
whether he intended his VA Form 9, 
received in April 1999, to constitute a 
withdrawal of his claim for an increased 
evaluation for scar and residuals of 
shrapnel wound to left occiput to include 
chronic headaches and trigeminal 
neuropathy.  

2.  VA should request, obtain and 
associate with the claims file all 
records of the veteran's treatment at the 
VA Medical Center in Kansas City, 
Missouri.  If these records are 
unavailable, VA should document this fact 
in the record.  

3.  After receiving all records from the 
aforementioned facility, VA should afford 
the veteran an examination by an examiner 
who has not previously examined him to 
determine the extent of PTSD.  VA should 
notify the veteran that if he does not 
attend the scheduled examination, his 
failure to do so might adversely affect 
his claim.  The purpose of this 
examination is to determine the nature 
and severity of manifestations of that 
disability.  The claims file should be 
provided to the examiner for review in 
connection with the examination.  

4.  VA should then review the examination 
report to ensure that it provided 
necessary information for rating 
purposes.  If the report is deficient in 
any regard, VA should undertake the 
requisite corrective action.  

5.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, to include 
informing the veteran of the evidence 
needed to support his claim and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  

6.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  Unless the appeal is 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to respond 
thereto.  

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The veteran is free to submit any additional 
argument or evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



